Case 2:18-cv-00109-JAW Document 93 Filed 11/26/19 Page 1 of 4                                PageID #: 341



                               UNITED STATES DISTRICT COURT
                                    DISTRICT OF MAINE

                                                                 )
      SADIYA ALI, ON BEHALF OF A.I., a minor,                    )
                                                                 )
           Plaintiff,                                            )
                                                                 )
      v.                                                         )     Civil No. 18-cv-109-JAW
                                                                 )
      LONG CREEK YOUTH DEVELOPMENT                               )
      CENTER, et al.,                                            )
                                                                 )
           Defendants.                                           )
                                                                 )
      _______________________________________                    )

             CONSENT MOTION TO EXTEND SETTLEMENT DEADLINE

           Pursuant to the Rule 7(b) of the Federal Rules of Civil Procedure and the Court’s

  October 16, 2019 Order, counsel for Plaintiff, Sadiya Ali, on behalf of her son A.I., a

  minor, files this motion for a 10-day extension of the November 29, 2019 deadline, until

  December 9, 2019, for the parties to submit a motion for court approval of settlement on

  behalf of a minor. 1 Counsel for the Plaintiff has consulted with counsel for Long Creek

  Youth Development Center, Maine Department of Corrections, Commissioner Dr. Joseph

  Fitzpatrick, Superintendent Caroline Raymond, Officer Michael A. Mullin, and Officer

  Daniel A. Ferrante (“the State Defendants”), and counsel for Defendants Nurse

  Practitioner Kimberly Foster, Dr. David Drohan, and Correct Care Solutions, LLC,

  currently doing business as Wellpath (collectively, “the Wellpath Defendants”). The State

  Defendants and the Wellpath Defendants consent to the relief requested in this motion.


  1
    The docket states that November 29 represents the deadline for dismissal of the case, (see unnumbered
  docket entry from October 16, 2019). Pursuant to Local Rule 41.2, however, a settlement on behalf of a
  minor must be subject to Court approval. Additionally, the Plaintiff’s prior Consent Motion expressly
  requested November 29, 2019, as the deadline for the motion for settlement approval, with dismissal to
  follow only after the parties complete the Court’s approval procedures. ECF No. 89 (Oct. 15, 2019). The
  Court granted that motion. See Order, ECF No. 90 (Oct. 16, 2019).


                                                      1
Case 2:18-cv-00109-JAW Document 93 Filed 11/26/19 Page 2 of 4                     PageID #: 342



         Good cause exists for a 10-day extension of the November 29, 2019 deadline.

  Since the October 16, 2019 Order, the parties have made significant progress in preparing

  the proposed settlement for Court approval. The Plaintiff obtained the services of an

  attorney, Jen Frank of Nelson-Reade Law Office, who specializes in creating special

  needs trusts to protect any settlement proceeds in the case. In furtherance of that process,

  the Plaintiff, along with an interpreter and counsel, attended numerous meetings with

  Attorney Frank; interviewed multiple different institutions as options to serve as the

  trustee, and ultimately selected a proposed trustee and completed the process of drafting

  the trust document. Additionally, counsel for the parties have exchanged numerous phone

  calls and e-mails in an attempt to resolve any outstanding disagreements in the case,

  including with regard to a draft release for Wellpath.

         Despite this significant progress, however, there remain several issues that the

  parties must finalize before they can file the motion for minor settlement approval

  pursuant to Local Rule 41.2. The short holiday week and other work conflicts will

  prevent the parties from having sufficient time to resolve them before the current

  deadline on November 29, 2019.

                                       CONCLUSION

         For these reasons, the parties respectfully request that the Court grant a 10-day

  extension of the November 29, 2019 deadline to submit the motion for approval of minor

  settlement.




                                               2
Case 2:18-cv-00109-JAW Document 93 Filed 11/26/19 Page 3 of 4         PageID #: 343



                                            Respectfully submitted,
                                             /s/ Emma E. Bond
                                             Emma E. Bond
                                             ACLU of Maine Foundation
                                             121 Middle St., Ste. 200
                                             Portland, Maine 04101
                                             (207) 619-8687
                                             ebond@aclumaine.org

                                             Zachary L. Heiden
                                             ACLU of Maine Foundation
                                             121 Middle Street, Suite 200
                                             Portland, Maine 04101
                                             (207) 619-6224
                                             zheiden@aclumaine.org

                                             Jodi L. Nofsinger
                                             Berman and Simmons
                                             129 Lisbon Street
                                             Lewiston, Maine 04240
                                             (207) 784-7699
                                             jnofsinger@bermansimmons.com

                                             Attorneys for Plaintiff, Sadiya Ali on
                                             behalf of A.I., a minor

                                             November 26, 2019




                                     3
Case 2:18-cv-00109-JAW Document 93 Filed 11/26/19 Page 4 of 4                    PageID #: 344



                                CERTIFICATE OF SERVICE

            I hereby certify that on November 26, 2019, I electronically filed the CONSENT

  MOTION FOR EXTENSION OF SETTLEMENT DEADLINE with the Clerk of Court

  using the CM/ECF system which will send notification of such filing to all counsel of

  record.

                                                   /s/ Emma E. Bond
                                                   Emma E. Bond
                                                   ACLU of Maine Foundation
                                                   121 Middle St., Ste. 200
                                                   Portland, Maine 04101
                                                   (207) 619-3662
                                                   E-mail: ebond@aclumaine.org




                                               4
